Opinion filed July 14, 2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00173-CR
                                                    __________
 
                                 IN
RE HORACIO JOSE DOHNAL  
 

 
                                              Original
Proceeding
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
Relator, Horacio Jose Dohnal, has filed a petition for writ of mandamus complaining
that Jan Brown, Brown County District Clerk, has failed to forward his
application for writ of habeas corpus filed pursuant to Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2010) to
the Texas Court of Criminal Appeals.  He seeks an order from this court
compelling respondent to do so.  We dismiss for want of jurisdiction.  
            Article
11.07 vests complete jurisdiction over postconviction relief from final felony
convictions in the Texas Court of Criminal Appeals.  Article 11.07, section 5; Ex
parte Hoang, 872 S.W.2d 694, 697 (Tex. Crim. App. 1993); Ater v. Eighth
Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991).  The courts
of appeals have no authority to issue writs of mandamus in criminal law matters
pertaining to proceedings under Article 11.07.  In re McAfee, 53 S.W.3d
715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding).  Should
an applicant find it necessary to complain about the processing of an Article
11.07 application for writ of habeas corpus, the applicant may seek mandamus
relief from the Court of Criminal Appeals.  Benson v. District Clerk,
331 S.W.3d 431 (Tex. Crim. App.  2011).  
            Moreover,
a court of appeals has no general writ power over a person other than a judge
of a district or county court unless issuance of the writ is necessary to
enforce the court’s jurisdiction.  See Tex.
Gov’t Code Ann. § 22.221 (Vernon 2004).  A court of appeals has no
jurisdiction to issue a writ of mandamus against a district clerk unless
necessary to enforce its jurisdiction.  In re Washington, 7 S.W.3d 181,
182 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding). Relator has not
shown that a writ of mandamus directed to the district clerk is necessary to
enforce our jurisdiction.  Therefore, we do not have jurisdiction to issue a
writ of mandamus against the district clerk.
            Accordingly,
the petition for writ of mandamus is dismissed for want of jurisdiction.
 
            
                                                                                                PER
CURIAM
 
                                                                                                
July 14, 2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel[1]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[2]
 




[1]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.